Order, Family Court, Bronx County (Clark Richardson, J.), entered on or about September 12, 2001, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent permanently neglected her son. Although petitioner agency diligently endeavored to help appellant address her substance abuse problems and mental illness, and encouraged her to complete the required MICA program, providing her with all necessary referrals, she failed to complete the MICA program, did not remain drug free, refused to participate in random drug testing and thus permanently neglected the child by failing to plan for his future (see Matter of Dade Wynn F., 291 AD2d 218 [2002], lv denied 98 NY2d 604 [2002]), The court’s finding that the termination of respondent mother’s parental rights to facilitate the child’s adoption was in the child’s best interest was supported by the necessary preponderance of the evidence (see Matter of Dena Shamika A., 301 AD2d 464 [2003]). Concur—Buckley, P.J., Tom, Sullivan, Ellerin and Williams, JJ.